Title: From George Washington to Benjamin Lincoln, 6 June 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir.
                     Head Quarters June 6th 1783
                  
                  In answer to your favor of this date respecting the claim of Mr Trumbull to the Commission of a Lt Col. in the Army, I can without hesitation give it as my opinion he is clearly entitled to such an appointment—for upon the resignation of Lt Colonel Harrison my former Secry I made the proposal to Mr Trumbull to accept that Office, assuring him at the same time, (as I supposed I had a right to do) that he would be entitled to all the Emoluments which had been granted to his predecessor.
                  Under the sanction of this Engagement on my part, & considering the important services & great merits of Mr Trumbull, I hold it a duty not only to give my opinion in the Manner I have done, but even to interest myself strongly in favor of the promotion. I have the honor to be &c.
               